Citation Nr: 0512390	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  00-23 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left ankle fracture.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the thoracic spine.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine.

5.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the left shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service including from June 1985 to June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the RO in Nashville, Tennessee.

The Board notes a statement of the case was issued in 
September 2000 addressing the issues of entitlement to 
service connection for the residuals of a left ankle 
fracture, entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the knee and left shoulder and 
degenerative disc disease of the thoracic and lumbar spines, 
and entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine with 
radiculopathy.  The RO notified the veteran in November 2000 
that his correspondence had been accepted as a substantive 
appeal in lieu of VA Form 9.  

In a January 2004 rating decision the RO granted entitlement 
to separate ratings including for left shoulder arthritis (20 
percent), degenerative arthritis of the left knee (10 
percent), degenerative arthritis of the right knee (10 
percent), degenerative disc disease of the thoracic spine (10 
percent), and degenerative disc disease of the lumbar spine 
(10 percent).  The veteran was notified that the separate 10 
percent ratings for each knee were considered a complete 
grant of the benefit sought on appeal as to those disorders.  
Although the RO did not address the issue of entitlement to a 
rating in excess of 10 percent for degenerative disc disease 
of the lumbar spine in the March 2004 supplemental statement 
of the case, there is no indication the appeal as to this 
issue was specifically withdrawn.  As the veteran has 
expressed no disagreement from the January 2004 rating 
decision, the Board finds the issues on the title page of 
this decision are the only matters presently recognized for 
appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in June 2003.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, in correspondence dated in June 2004 the 
veteran requested that VA medical records be obtained to 
support his claims for increased ratings.  The Board notes 
that, generally, VA medical records are held to be within the 
Secretary's control and are considered to be a part of the 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As 
VA records were last obtained through October 2003, the Board 
finds additional development is required prior to appellate 
review of any issue.

The veteran also indicated in his June 2004 correspondence 
that he had not perfected an appeal as to any issue and 
requested that his left ankle claim be withdrawn.  He 
asserted, however, that higher ratings were warranted for his 
service-connected left shoulder, cervical spine, and thoracic 
spine disabilities.  His statements were unclear as to 
whether or not he wanted to continue his appeal as to any 
issues.  In an April 2005 informal hearing presentation the 
veteran's service representative suggested the veteran's 
withdrawal of his left ankle claim was based upon an 
erroneous assumption that service connection had been 
established and requested the matter be clarified on remand.  
As the case must be remanded to obtain pertinent VA medical 
records, the Board finds that efforts should be taken to 
clarify which, if any, of the present issues remain on 
appeal.  

It is also significant to note that during the course of this 
appeal the regulations for rating disabilities of the spine 
were revised effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) 
and 68 Fed. Reg. 51454 (Aug. 27, 2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 
(Apr. 10, 2000).



Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be notified of his 
present service-connected disability 
ratings and requested to clarify which, 
if any, of the present issues remain on 
appeal.  He should be informed that 
unless a specific written response is 
received within a 30-day period the issue 
of entitlement to service connection for 
the residuals of a left ankle fracture 
would be considered as withdrawn and the 
increased rating issues certified for 
appellate review would be considered as 
remaining on appeal.

2.  Any VA treatment records pertinent to 
the issues on appeal should be obtained 
and associated with the veteran's claims 
file.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



